Citation Nr: 0611939	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida

THE ISSUE

Entitlement to an effective date earlier than September 1, 
2000, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

REMAND

The veteran seeks an effective date earlier than September 1, 
2000, for the assignment of a 70 percent rating for PTSD.  In 
adjudicating this question, the Board must determine (in 
part) whether the PTSD increased in severity in the one-year 
period prior to September 1, 2000.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).

A remand is unavoidable because records relevant to this 
period (September 1, 1999 to September 1, 2000) are 
outstanding.  In a January 2000 letter, a Vet Center 
counselor summarized treatment of the veteran through January 
2000, but the actual treatment records have not been sought 
or obtained.  A November 1999 VA outpatient entry noted that 
the veteran was attending PTSD group therapy (a fact which is 
confirmed in the January 2000 Vet Center letter).  Yet the 
records of these sessions (apparently conducted these group 
therapy records have not been sought or obtained.  The 
November 1999 VA outpatient entry also indicated that the 
veteran was receiving disability benefits from the Social 
Security Administration (SSA).  Outstanding SSA records may 
provide details as to the severity of the veteran's PTSD 
symptoms between September 1999 and September 2000, and must 
be sought.  

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  VA has not yet sent 
the veteran a letter specifically requesting or telling him 
to provide any evidence in his possession that pertains to 
his claim. This should be done.

Accordingly, the Board remands this case for the following:

1.  Send the veteran a notice letter 
explaining what information and evidence 
not of record is necessary to 
substantiate his claim, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide. Additionally, invite 
him to submit all pertinent evidence in 
his possession pertaining to the claim.

2.  With any needed assistance from the 
veteran, request and obtain actual 
treatment records from the Vet Center in 
Tallahassee, Florida, dated between 
September 1, 1999, and September 1, 2000, 
inclusive.

3.  Request and obtain all records of 
group therapy sessions in which the 
veteran participated at the VA outpatient 
clinic in Panama City Beach, Florida, 
dated between September 1, 1999, and 
September 1, 2000, inclusive.

4.  Request, from the SSA, the 
administrative decision(s), examination 
report(s), and other underlying medical 
records relied upon in determining 
whether the veteran was entitled to SSA 
benefits, as well as any records of 
subsequent reassessment.  Once obtained, 
permanently associate all documents with 
the claims folder.

5.  Thereafter, re-adjudicate the claim 
for an effective date earlier than 
September 1, 2000, for the assignment of 
a 70 percent rating for PTSD.  If it 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case discussing all 
relevant actions taken and the applicable 
legal authority.  Allow the veteran and 
his representative an appropriate period 
to respond.  

The Board intimates no opinion as to the ultimate outcome of 
this remanded matter, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

